Beck, P. J., and Bell, J.
We concur in the judgment, because we are of the opinion that the claims of the plaintiffs are barred by laches. The whole petition should have been dismissed upon this ground; and upon this ground alone we concur in the judgment of reversal. We can not agree that the plaintiffs did not otherwise state a good cause of action; but, in the view which we take of the case, we deem it unnecessary to express any opinion as to whether payment of claims of the nature of those here involved should be limited to funds derived from the local tax.